Citation Nr: 1720659	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  11-23 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1969 to November 1970, June 1988 to December 1988, and November 1990 to August 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.
 
A hearing was held before the undersigned Veterans Law Judge in March 2017.  A transcript of the hearing is of record.

The issue of entitlement to an increase evaluation in excess on 70 percent for the Veteran's PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for the grant of a TDIU have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to secure or follow substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to demonstrate unemployability.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

Thus, the Board must evaluate whether there are circumstances in the veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341 (a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b). 

The Board finds that the evidence is at least in equipoise as to whether the Veteran meets the requirements for the award of a TDIU.  First, as of June 2009 the Veteran met the schedular requirements of 38 C.F.R. § 4.16(a).

Second, during the period on appeal the Board finds that the Veteran's service-connected disabilities are the cause of his inability to secure or follow substantially gainful employment.  In that regard, the Veteran has stated that he had to retire early because of his service-connected disabilities and that his PTSD has rendered him unemployable.  See September 2016 VA treatment record; Bd. Hrg. Tr. at 6, 8.  The Veteran has indicated that he has been unemployable since his early retirement in June 2009.  Id. at 6; August 2009 VA examination.  Additionally, the Veteran's representative clarified the Veteran's position, stating that the Veteran's service-connected disabilities, in the aggregate, are the cause for his unemployability.  

Although there is evidence against the claim, in a September 2013 VA examination, the examiner stated that the Veteran's service-connected right thumb osteoarthritis does impact his ability to work in positions where he is required to utilize his thumb in manual labor.  The examiner further stated that the condition would also impact his ability to work in sedentary positions where he is forced to utilize his thumb very frequently and in repetitive motions.  Moreover, a November 2013 letter from a physician's assistant at the Maryland Health Care system stated that the Veteran is unable to sit in an enclosed place or be around people for any amount of time due to his PTSD, and that he should be considered for unemployability.  Additionally, the Board notes that Veteran testified that his entire career has been in mechanic work, that he has never worked in an office, that all of his training and expertise is in the mechanic field, and that he has no other training or experience.  See Bd. Hrg. Tr. at 22-23; Id. at 26.  Thus, the Board finds that evidence is atleast in equipoise regarding the question of whether the Veteran is entitled to TDIU.

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of a TDIU is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Entitlement to TDIU is granted.


REMAND


Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Board notes that additional evidence has been associated with the claims file since the August 2016 Supplemental Statement of the Case (SSOC).  The evidence includes a November 2016 VA examination added by the AOJ.  The Veteran has not submitted a waiver of the RO's initial consideration of that evidence, and a subsequent SSOC has not been issued.  Therefore, on remand, the AOJ should consider that evidence and readjudicate the claim.  38 C.F.R. §§ 19.37, 20.1304 (2016).

Accordingly, the case is REMANDED for the following action:

The case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


